DISSENTING OPINION.
NORTONI, J.
I dissent from the opinion of the court, for the reason, as I view the facts, the question is one for the jury. The issue in the case pertained to the matter as to whether or not more force than was necessary was employed in repelling the assault of the prosecuting witness, Ball. It appears the prosecuting witness commenced the assault, it is true, but in so doing he employed no weapon and, indeed, only laid his hand on defendant by taking hold of the lapel of his coat and thrusting him out of the way. Upon this appearing, as it does, it is obvious the defendant was justified in exercising force against the assault of Ball. However this may be, the case proceeds on the theory that more force was employed than was necessary in repelling this assault. It is conceded that Ball neither revealed nor used a weapon on defendant but it appears defendant employed a weapon — that is, a railroad lantern — in pounding him over the head. That he used considerable force in pounding Ball’s head with a heavy railroad lantern is entirely clear, for large quantities of blood flowed freely from the wound thereon and the physician who attended Ball immediately thereafter describes a deep gash through the scalp to the skull. On this evidence. I entertain no doubt whatever that the question in decision was one *270for the jury, and that it may not be declared as a conclusion of law on the facts stated, that this defendant used no more force than was necessary.